                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


  LUIS R. NIEVES-CANALES,

          Petitioner,                                  Civil No. 16-2677 (ADC)
                                                [related to Criminal No. 07-547-16 (ADC)]
          v.

  UNITED STATES OF AMERICA,

          Respondent.


                                   OPINION AND ORDER

        Before the Court is Luis R. Nieves-Canales’ (“Petitioner” or “Nieves-Canales”) pro-se

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. section 2255 and

Memorandum in Support. ECF No. 1. The government filed its opposition. ECF No. 11. For the

reasons set forth below, petitioner’s motion under 2255 to vacate his sentence is DENIED.

   I.      Background

        On June 3, 2008, Nieves-Canales along with one hundred and twenty (120) co-defendants

was charged in a Superseding Indictment. Petitioner (defendant number sixteen of the

Superseding Indictment) was charged in counts one (1) through five (5) as well as in count eight

(8) (Crim. No. 16-2677, ECF No. 1007).

        Count One (1) charged: beginning in or about January 2000 and continuing up to and

until the return of the instant indictment in San Juan and Aibonito, the District of Puerto Rico,
Civil No. 16-2677 (ADC)                                                                               Page 2


and elsewhere within the jurisdiction of this Court, Luis R. Nieves-Canales, a/k/a “Sito” 1, and

one hundred and twenty (120) co-defendants, the defendants herein, did knowingly and

intentionally conspire, combine, and agree together and with each other and others known and

unknown to the Grand Jury, to commit offenses against the United States, that is to possess with

intent to distribute one (1) kilogram or more of heroin, a Schedule I Narcotic Drug Controlled

Substance; fifty (50) grams or more of cocaine base (hereinafter referred to as “crack cocaine”), a

Schedule II, Narcotic Drug Controlled Substance; one hundred kilograms or more of cocaine, a

Schedule II, Narcotic Drug Controlled Substance; one hundred kilograms or more of a substance

containing detectable amount of marijuana, a Schedule I Controlled Substance, within one

thousand (1,000) feet of the real property comprising a housing facility owned by a public

housing authority, that is, the Jardines de Selles and El Prado Public Housing Projects located in

San Juan, Puerto Rico and Las Flores and Liborio Ortiz Housing Projects located in Aibonito,

Puerto Rico. All in violation of Title 21, United States Code, Section 846, 841(a)(1), and 860. Crim.

No. 07-547-16, ECF No. 1007 at 11.

       Counts Two (2) to Five (5) charged: beginning in or about January 2000 and continuing

up to and until the return of the instant indictment in San Juan and Aibonito, the District of

Puerto Rico, and elsewhere within the jurisdiction of this Court, Luis R. Nieves-Canales, a/k/a

“Sito” and one hundred and twenty (120) co-defendants, the defendants herein, aiding and


1Nieves-Canales was described as “the owner of a powder cocaine distribution point within Las Flores and Liborio
Public Housing Projects and acted as an enforcer and seller within this conspiracy. Crim. No. 07-547-16, ECF No.
1007 at 18.
Civil No. 16-2677 (ADC)                                                                  Page 3


abetting each other and diverse other persons known and unknown to the Grand Jury, did

knowingly and intentionally possess with the intent to distribute one kilogram or more of a

mixture or substance containing a detectable amount of heroin, a Schedule I, Narcotic Drug

Controlled Substance [Count Two], fifty (50) grams or more of a mixture or substance containing

a detectable amount of cocaine base (“crack”), a Schedule II, Narcotic Drug Controlled Substance

[Count Three], five (5) kilograms or more of a mixture containing a detectable amount of cocaine,

a Schedule II, Narcotic Drug Controlled Substance [Count Four] and one hundred (100)

kilograms or more of a mixture or substance containing a detectable amount of marihuana, a

Schedule I Controlled Substance [Count Five], within one thousand (1,000) feet of the real

property comprising a housing facility owned by a public housing authority, that is, the Jardines

de Selles and El Prado Public Housing Projects located in San Juan, Puerto Rico and Las Flores

and Liborio Ortiz Public Housing Projects located in Aibonito, Puerto Rico. All in violation of

Title 21, United States Code, Sections 841(a)(1) and 860 and Title 18, United States Code, Section

2. Crim. No. 07-547-16, ECF No. 1007 at 26-39.

      Count Six (6) charged: beginning in or about January 2000 and continuing to and until the

return of the instant indictment in San Juan and Aibonito, the District of Puerto Rico, and

elsewhere within the jurisdiction of this Court, Luis R. Nieves-Canales, a/k/a “Sito”, and thirty

five (35) other co-defendants, the defendants herein, did knowingly and intentionally conspire,

combine, and agree together and with each other and others known and unknown to the Grand

Jury, to commit offenses against the United States, that is, to possess firearms, and ammunition,
Civil No. 16-2677 (ADC)                                                                                  Page 4


during and in relation to a drug trafficking crime, as charged in Counts ONE through FIVE of

this Indictment, which may be prosecuted in a Court of the United States. All in violation of

Title 18, United States Code, 924(o). Crim. No. 07-547-16, ECF No. 1007 at 40-41.

        Count Eight (8) is a narcotics forfeiture allegation against all co-defendants pursuant to

Title 21, United States Code, Sections 853 and Rule 32.2(a) of the Federal Rules of Criminal

Procedure.

        On February 4, 2011, after seventeen (17) days of jury trial, the jury returned a verdict of

guilty as to Nieves-Canales in Counts, One (1), Three (3), Four (4), Five (5) and Six (6). The jury

returned a verdict of not guilty as to Count Two (2). Crim. No. 07-547-16, ECF No. 4034 2. In

addition the jury determined that Nieves-Canales was to forfeit any money judgment and/or

property to the United States all property, real and/or personal titles interests in properties,

constituting, commingled or derived from the proceeds he obtained directly or indirectly as the

result of the criminal activity charged and for which he was convicted on all five or either one of

the Counts One through Five of the indictment. Id. at ECF No. 4035.

        On March 15, 2012, Nieves-Canales was sentenced by the court. Petitioner was sentenced

to a term of imprisonment of two hundred and forty (240) months as to counts one, (1), three (3),



2As part of the verdict form the jury determined that Petitioner was to be held accountable for one (1) kilogram or
more of heroin; more than fifty (50) grams of Crack; five (5) kilograms or more of cocaine; one hundred (100)
kilograms or more of marihuana as to Count One (1). Regarding Count Three (3) the jury determined that Nieves-
Canales illegally possessed with the intent to distribute more than five (5) grams but less than fifty (50) grams of
crack. As to Count Four (4) the jury unanimously agreed that Nieves-Canales aided and abetted to illegally possess
with the intent to distribute less than five hundred (500) grams of cocaine and one hundred (100) kilograms of
marihuana. Crim. No. 07-547-16, ECF No. 4034.
Civil No. 16-2677 (ADC)                                                                  Page 5


four (4), five (5) and six (6) to be served concurrently with each other. Id. at ECF No. 5243.

Judgment was entered on March 15, 2012. Id. at ECF No. 5245. On March 20, 2012, Nieves-

Canales filed a timely Notice of Appeal. Id. at ECF No. 5245.

         On February 6, 2015, while Nieves-Canales’ appeal was pending, Petitioner filed a Motion

for Reduction of Sentence Pursuant to Amendment 782. Id. at ECF No. 5939. An initial

determination was made by a Magistrate Judge that Petitioner may qualify for a sentencing

reduction pursuant to Amendment 782, as such the matter was referred to the presiding judge.

Id. at ECF No. 5939.

         On August 27, 2015, the First Circuit Court of Appeals issued its Opinion and Order as to

Nieves-Canales’ appeal and two additional co-defendants. See United States v. Lanza-Vazquez, 799

F.3d 134 (1st Cir. 2015). Nieves-Canales’ conviction and sentence were affirmed. Id. On October

26, 2015, the Court issued its Order granting Nieves-Canales’ Motion for Reduction of Sentence

Pursuant 782 Amendment, reducing the original sentence of two hundred and forty (240)

months to a term of imprisonment of one hundred and ninety-two (192) months. Crim. No. 07-

547-16, ECF No. 6268. On July 5, 2016, Nieves-Canales certified that a timely pro-se Motion Under

28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence was placed in the prison mail system.

Civil No. 16-2677, ECF No. 1.

   II.      Standard of Review

         Pursuant to 28 U.S.C. section 2255, “[a] prisoner in custody under sentence of a court

established by [an] Act of Congress . . . may move the court which imposed the sentence to
Civil No. 16-2677 (ADC)                                                                       Page 6


vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). “[T]he statute provides for post-

conviction relief in four instances, namely, if the petitioner’s sentence (1) was imposed in

violation of the Constitution, or (2) was imposed by a court that lacked jurisdiction, or (3)

exceeded the statutory maximum, or (4) was otherwise subject to collateral attack.” David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v. United States, 368 U.S. 424, 426-27

(1962)). Claims that do not allege constitutional or jurisdictional errors are properly brought

under section 2255 only if the claimed error is a “fundamental defect which fundamentally

results in a complete miscarriage of justice” or “an omission inconsistent with the rudimentary

demands of fair procedure.” Id.

   A motion under § 2255 is not a substitute for a direct appeal. Foster v. Chatman, 136 S. Ct. 1737,

1758 (2016). As a result, “as a general rule, federal prisoners may not use a motion under 28

U.S.C. § 2255 to relitigate a claim that was previously rejected on direct appeal.” Id. (citations

omitted). Moreover, “[c]ollateral relief in a § 2255 proceeding is generally unavailable if the

petitioner has procedurally defaulted his claim by failing to raise the claim in a timely manner

at trial or on direct appeal.” Bucci v. United States, 662 F.3d 18, 27 (1st Cir. 2011) (quotation marks

and citations omitted). If a section 2255 petitioner does not raise a claim on direct appeal, that

claim is barred from judicial review unless Petitioner can demonstrate both (1) cause for the

procedural default and (2) actual prejudice resulting from the error asserted. Id.; United States v.

Frady, 456 U.S. 152, 167-68 (1982).
Civil No. 16-2677 (ADC)                                                                        Page 7


   III.      Discussion

          Nieves-Canales moves to vacate, set aside or correct his sentence on the following

grounds: (1) the suppression of the illegally obtained evidence from a state case that was

subsequently dismissed; (2) the objection to any and all enhancements not found by the jury or

admitted by petitioner; (3) objection to the lack of a unanimous guilty verdict; and (4) a challenge

to the sufficiency of the evidence at trial and on appeal. Civil No. 16-2677, ECF No. 1 at 4-8. He

frames these allegations in the cloak of an ineffective assistance of counsel allegation.

   A. Claims not raised on appeal

          Prior to addressing petitioner’s claims, the Court must address a procedural matter.

Nieves-Canales’ failure to raise two (2) of his four (4) previously described arguments on direct

appeal. In his appeal Nieves-Canales only argued issues related to enhancements used at his

sentence (issue two) and sufficiency of evidence (issue four). Because Petitioner failed to raise

on appeal claims related to suppression of illegally obtained evidence in a state case (issue one)

and lack of unanimous verdict (issue three) these two claims would be defaulted absent a

showing of cause and prejudice. Bucci v. United States, 662 F.3d 18,27 (1st Cir. 2011). Issues raised

on direct appeal, those already resolved, and those considered waived are barred in post-

conviction motions. See Massaro v. United States, 538 U.S. 500, 504 (2003); Damon v. United States,

732 F.3d 1, 4 (1st Cir. 2013); United States v. Escobar-de Jesus, 187 F.3d 148, 159-162 (1st Cir. 1999).

In a collateral attack, petitioner is therefore barred not only from relitigating issues which could

have been but were not raised in direct appeal absent an intervening change in the law. Vega-
Civil No. 16-2677 (ADC)                                                                      Page 8


Colon v. United States, 463 F. Supp. 2d 146, 150 (D.P.R. 2006) (citing Davis v. United States, 41 U.S.

333, 342 (1974). Once a petitioner procedurally defaults on a claim for failure to raise it on direct

appeal, as in the case at hand, “the claim may be raised…only if the defendant can first

demonstrate either ‘cause’ and actual ‘prejudice’ or that he is ‘actually innocent,’” Bousley v.

United States, 523 U.S. 614, 622 (1988); Massaro v. United States, 538 U.S. 500, 504 (2003). Such is

not the case of Nieves-Canales’ claims.

       Nieves-Canales has not made a claim of actual innocence. Before the Court are challenges

which Nieves-Canales could have brought on appeal but choose not to; as well as an

undeveloped claim, all unsupported by the record. Thus, petitioner must demonstrate cause

and actual prejudice for his failure to appeal.

       The showing of cause must be measured against a stringent standard of diligence, and

“ordinarily requires a showing of some external impediment preventing counsel from

constructing or raising a claim.” Murray v. Carrier, 477 U.S. 478, 488 (1986). Thus, petitioner must

have the ability to show that an objective factor external to the defense impeded compliance with

procedural rules. Id. Once providing a showing a cause, petitioner must then meet step two:

demonstrate actual prejudice. To show actual prejudice the petitioner must show a reasonable

probability that the trial’s result would have been different if the claimed errors in procedural

default had not occurred. Strickler v. Greene, 527 U.S. 263, 283 (1999).

       Nieves-Canales has neither made a showing, nor attempted, to establish cause and actual

prejudice as to his allegations regarding his request to suppress illegally obtained evidence and
Civil No. 16-2677 (ADC)                                                                                      Page 9


lack of unanimous verdict. 3 Thus, both claims are procedurally defaulted and as such, are

dismissed.

    B. Issues raised on appeal

         It is a well settled rule that “issues resolved by a prior appeal will not be reviewed

again by way of a 28, United States Code, Section 2255.” Murchu v. United States, 926 F.2d

50, 54 (1st Cir. 1991) (citing Dirring v. United States, 370 F.2d 862, 864 (1st Cir. 1967); see also

Santiago v. United States, 889 F.2d 371, 377 (1st Cir.1989); Tracey v. United States, 739 F.2d 679,

682 (1st Cir.1984), cert. denied, 469 U.S. 1109 (1985); Berthoff v. United States, 308 F.3d 124 (1st Cir.

2002).

         In the case of Nieves-Canales, his appeals counsel filed a timely appeal with the First Circuit

Court. Two principal arguments were raised by appellate counsel. The first challenged the

sufficiency of the evidence with a claim of a prejudicial variance and the second was an Alleyne

claim as to his drug quantity responsibility determination for sentencing purposes.




3 The Court notes that Nieves-Canales’ challenges, if they were not procedurally defaulted, would be denied. A
review of the trial transcript (day eighteen) clearly indicates that not only was the jury verdict unanimous but that
each individual member of the jury, upon request from counsel, was polled as to the veracity of the guilty verdict
and each one individually answered in the affirmative, thus defeating Petitioner’s argument. Crim. No. 07-547-16,
ECF Nos. 6400 & 6401. As to the challenge regarding the use of illegally obtained evidence which petitioner claims,
the First Circuit Court, in its analysis of Nieves-Canales’ challenge of sufficiency of the evidence, stated as follows:
“Nieves’ appeal principally targets the adequacy of the evidence. In doing so, he asserts a traditional sufficiency of
the evidence claim and a prejudicial variance charge…. He contends that all the evidence tying him to the conspiracy
was ‘minimal, general, and devoid of details.’… Here, we need not dwell-the testimony of several witnesses
connected Nieves directly to Alfafa’s organization, which would have permitted any reasonable jury to find him
guilty on Count I of the indictment. United States v. Lanza-Vazquez, 799 F.3d 134 at 147-148 (1st Cir. 2015).
Civil No. 16-2677 (ADC)                                                                    Page 10


       Therefore, the two remaining issues raised in petitioner’s 2255 motion were already raised

and considered at the appellate level. As a result, Nieves-Canales is barred from raising them

through a collateral claim of ineffective assistance of counsel.

       As to the sufficiency of the evidence, in Lanza-Vazquez, the First Circuit Court stated:

       We do not make credibility determinations when assessing the evidence, but instead
       ask whether sufficient evidence existed to support a conviction. United States v.
       Rivera-Rodriguez, 617 F.3d 581, 595 n.6 (1st Cir. 2010). Here, we need not dwell-the
       testimony of several witnesses connected Nieves directly to Alfafa’s organization,
       which would have permitted any reasonable jury to find him guilty on count I of
       the indictment.

       For example, Pizarro testified that Nieves owned the “$12 bag” of marijuana and
       that Alfalfa permitted Nieves to sell it. Pizarro further explained that Nieves was
       always armed and that he engaged in shootings as part of his protective duties.
       Pizarro next discussed how Nieves was related to others in the organization, how
       he took marijuana from him at a drug point on a specific occasion, and why, as a
       key enforcer, he was dibbed “sergeant.” Pizarro’s testimony alone was sufficient to
       sustain the conviction on this count.

       Additional testimony and evidence also connected Nieves to the conspiracy. Diaz-
       Martinez, for example, identified Nieves as the owner of the “$12 bag” of marijuana,
       and noted that he had tallied money with him. Diaz-Martinez further testified that
       he witnessed Nieves carrying firearms at Selles and that Nieves provided protection
       at drug points. Relatedly, law enforcement officers testified to physical evidence
       that was tied to Nieves. Such physical evidence included shavings of marijuana, an
       illegal firearm, two riffles, and three pistols. In sum, the evidence was enough to
       permit a jury to reasonably infer that Nieves intended to, and then did, join the
       conspiracy. See, e.g., United States v. Lizardo, 445 F.3d 73, 81 (1st Cir. 2006).
       Lanza-Vazquez, 799 F.3d at 148.

       Considering the above, Nieves-Canales is not entitled on collateral review to re-

litigate issues raised on direct appeal, absent an intervening change in law. Vega-Colon,
Civil No. 16-2677 (ADC)                                                                      Page 11


463 F. Supp. 2d at 150 (citing Davis, 41 U.S. at 342). Hence, his claim as to sufficiency of the

evidence is also dismissed.

       As to the allegations of improper enhancements at sentencing and drug quantity

determinations that were not done by the jury as fact finders, these were also disposed of by the

First Circuit Court and are contrary to the record. In Lanza-Vázquez, the First Circuit Court stated

as follows:

       The three defendants finally take aim at their sentences. Principally, they disagree
       with the district court’s adoption of certain Guidelines enhancements. We find no
       errors, and single out only one point for discussion: Nieves’ argument in his Federal
       Rule of Appellate Procedure 28(j) letter that the district court violated Alleyne in
       making certain drug-quantity findings.

       In establishing Nieves’ base-offense level under the Guidelines, U.S.S.G. Sec.
       2D1.1(c)(1), the district court adopted the jury’s findings respecting the amount of
       drugs that Nieves was responsible for on count one, the broad conspiracy charge.
       This contributed to setting his base offense level at 34. Nieves argues that the district
       court committed an Alleyne error when it made this drug-quantity determination
       as it subjected him to an “enhanced sentence”. He also seems to argue, although
       just barely, that the court utilized these findings to subject him to a statutory
       mandatory-minimum.

       …

       In any event, we need not conclusively make that determination since, even
       assuming that Alleyne applies, no error occurred. Our decision in United States v.
       Acosta-Colon, 741 F.3d 179 (1stCir.2013), is instructive. In that case, the jury, like
       the one in this case, made individualized findings that each defendant conspired to
       possess and distribute a specific quantity of drugs. The judge then utilized that
       precise number to determine the quantity of drugs the defendant was responsible
       for. Id. at 192. We found no error because “the jury’s individualized drug-quantity
       findings still [the defendant’s] cry that no individualized findings drove this part of
       the judge’s sentencing decision.” Id.
Civil No. 16-2677 (ADC)                                                                     Page 12


       As in Acosta-Colon, the district court here utilized a special verdict form requiring
       the jury to make certain drug-quantity findings. The form asked the jury, with
       respect to each drug type and each defendant, “Do you unanimously agree, by proof
       beyond reasonable doubt, that the quantity of substance containing a detectable
       amount of [drug] which the defendant conspired to possess with the intent to
       distribute was: [amount].” Since the jury did just that, the court acted appropriately
       in attributing that precise amount to Nieves. United States v. Lanza-Vazquez at 150.
       Lanza-Vázquez, 799 F.3d at 149-150.

       Nieves-Canales “may not revive claims already decided on direct appeal by cloaking

them in ‘ineffective assistance of counsel’ garb in a Section 2255 petition.” Dowdell v. United

States, 859 F.Supp.2d 176, 178-179 (D.Ma. 2012) (citing United States v. Michaud, 901 F.2d 5, 6 (1st

Cir. 1990)). Accordingly, his claim of improper sentencing enhancements is similarly dismissed.

       Clearly, Nieves-Canales’ filing under the gist of a claim of ineffective assistance of counsel

is tantamount to seeking a second bite at the apple. That is not the purpose of a 2255 petition for

relief. Petitioner is neither entitled nor allowed to present issues which should have been raised

on appeal but weren’t. Moreover, petitioner is not allowed to relitigate by collateral means issues

already decided on appeal. As such, there is no need to delve into a frivolous and

underdeveloped blanket assertion of ineffective assistance of counsel. Consequently, petitioner’s

2255 request for relief is DENIED.

   C. Evidentiary Hearing

       As part of his 2255 motion, Nieves-Canales requested an evidentiary hearing. However,

petitioner failed to meet the requirements for such a hearing to be granted. For petitioner to

prosper in his request, he must be able to demonstrate to the Court by a preponderance of the
Civil No. 16-2677 (ADC)                                                                     Page 13


evidence, not only an entitlement to the 2255 petition for relief, but also entitlement to an

evidentiary hearing. David v. United States, 134 F.3d 470, 477-478 (1st Cir. 1998); Reyes v. United

States, 421 F.Supp. 2d 426, 430 (D.P.R. 2006). Since petitioner failed in his burden as to his 2255

petition, he equally failed in the request for an evidentiary hearing. Therefore, Nieves-Canales’

request for an evidentiary hearing is DENIED.

   D. Certificate of Appealability

         For the reasons previously stated the Court hereby denies petitioner’s request for

relief pursuant to 28 U.S.C. Section 2255. It is further ordered that no certificate of appealability

should be issued if Petitioner files a notice of appeal since there is no substantial showing

of the denial of a constitutional right within the meaning of 28 U.S.C. 2253(c)(2).

   IV.      Conclusion

         For the above stated reasons, Nieves-Canales’ motion under 28 U.S.C. § 2255 is DENIED.

Petitioner’s request for evidentiary hearing is DENIED. The case is DISMISSED with

prejudice. Judgment shall be entered accordingly.

         SO ORDERED.

         At San Juan, Puerto Rico, on this 30th day of September 2019.

                                                     S/AIDA M. DELGADO-COLÓN
                                                     United States District Judge
